<
    #   „ -"V
                                                                                         October 19, 2015

                                                No. 03-15-00024-CR


                                                        In the
                                          COURT OF APPEALS
                                                For the
                                   THIRD SUPREME JUDICIAL DISTRICT
                                               at Austin



                                On Appeal from the 368th Judicial District Court of
                                           Williamson County, Texas
                                            Cause Number 13-0686-277



                                     STEVEN ANTHONY ROE, Appellant
                                                          v.

                                       THE STATE OF TEXAS, Appellee


                        MOTION FOR PRO SE ACCESS TO APPELLATE RECORD



                      TO THE HONORABLE JUSTICES                   OF   THE THIRD COURT          OF

                APPEALS:


                      COMES NOW, Steven Anthony Roe, Appellant herein, and files this, his

                Motion for Pro Se Access to Appellate Record.           In support of said motion,

                Appellant would show the Court the following:

                      Appointed Counsel for Appellant has filed an Anders Brief and Motion to

                Withdraw. Pursuant to the Texas Court of Criminal Appeals' recent decision in

                Kelly v. State, No. PD-0702-13 (Delivered June 25, 2014), Appellant now requests

                access to the appellate record for the preparation of his pro se response.
                                                                                              Received'
                                                                                              OCT 1 9 20/5
                                 PRAYER


    WHEREFORE,        PREMISES CONSIDERED,              Appellant respectfully

requests that this Court grant his Motion for Pro Se Access to the Appellate

Record.

                                  Respectfully submitted,



                                   Steven Anthony Roe

                                  DATE:M'/'Z-/5
             o     O
             o
                   O

             8?

             \1\



                               Ol
 -J
 CD



 M
 Ul

 •J

 •si




       e>o
                   '£ u :*
                   or, 6P 'f
                          >
                    L £ -I
                   \ 9 «;•
                   tfi n   U




MN